On Application for Rehearing.
PER CURIAM.
The point made by plain-
tiff on this application for a rehearing is that registry of notice of lis- pendens, under article 2453, C. C. and Act No. 134 of 1898, is of utility, and therefore justifiable, only when the suit whereof the lis pendens is recorded would, if successful, result in the plaintiff’s recovering the property involved in the suit, and that Slattery would not have recovered any property in the suit of which he recorded notice, but only damages.
The prayer of said suit was that the “pretended transfer” made by the Greater New Orleans Realty & Development Company be annulled and set aside, and this property be decreed to still belong to the Greater New Orleans Realty & Development Company. Therefore, had the relief sought for been obtained, property would have been recovered, and, as an effect of the registry of the lis pendens, any transfer made of the property pendente lite would have been null. The recording was therefore justifiable.
Rehearing refused.